MEMORANDUM OPINION
NIX, Judge:
Plaintiff in error, Brenda Jo Brown, hereinafter referred to as the defendant, was charged in the County Court of McClain County with the crime of Reckless Driving. She entered a plea of guilty, and was fined $150.00 and ordered to serve Five Days in the County Jail. From that judgment and sentence she has appealed to this Court.
From the record and briefs filed herein, it is the opinion of this Court that the sentence is excessive.
Therefore, the judgment and sentence of the County Court of McClain County is hereby modified to a Fine of $150.00 and court costs, in lieu of the fine and five days in the County Jail, and otherwise affirmed.
Modified and affirmed.
BRETT, P. J., and BUSSEY, J., concur.